Case: 1:19-cv-06676 Document #: 52 Filed: 11/06/19 Page 1 of 22 PagelID #:17392

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION

 

Grumpy Cat Limited,

Vv.

The Individuals, Corporations, Limited
Liability Companies, Partnerships and
Unincorporated Associations Identified on

Schedule A,

Plaintiff,

Defendants.

 

 

CONTEXTLOGIC INC. D/B/A WISH’S

Civil No. 1:19-CV-6676

Hon. Steven C. Seeger

  

Lara
meat
ery

MN

ion
1 ots
4 J

J19ac.

2.449 6. BRUTON
J.S. DISTRICT COURT

MOTION TO INTERVENE AND MOTION IN OPPOSITION TO PLAINTIFF’S
MOTION FOR A TEMPORARY RESTRAINING ORDER

Patrick J. Fitzgerald
William E. Ridgway
SKADDEN, ARPS, SLATE,
MEAGHER & FLOM LLP

155 North Wacker Drive, Suite 2700

Chicago, Illinois 60606
Tel: (312) 407-0700

william.ridgway@skadden.com

Patrick Hammon (pro hac vice forthcoming)

SKADDEN, ARPS, SLATE,
MEAGHER & FLOM LLP

525 University Ave., Suite 1400
Palo Alto, California 94301

Tel: (650) 470-4500

patrick. hammon@skadden.com

Counsel for Proposed Intervenor

ContextLogic Inc. d/b/a Wish

me
Case: 1:19-cv-06676 Document #: 52 Filed: 11/06/19 Page 2 of 22 PagelD #:17392

TABLE OF CONTENTS
STATEMENT OF FACTS 00... cccccececcecsecssesecssceeeeeeseceseeaevsceseeseensessesaseesneceeecsesseseeenens
I. ContextLogic Inc. (Wish) 0.0.0... cece cee cee cneeceeeeseeeaeecnaeeseeerneeeaeecnssenteeecaeesseecsaes
I. Wish’s Measures to Protect Intellectual Property Rights ............0.ccecsecesseeeceerereenes
II. Plaintiff's Request for Injunctive Relief... cece ceesssceescecesnesenseesensneseeseess
IV. Wish’s Attenuated Relation to Defendants ...0...0....0. cc ceccceceeseesseeetecseeeerseeseersaeens
ARGUMENT. ....0...cccccccccccsccsecscessecsesssessssessnsesaesaecneceesaecsenseseassseeaseascaeesenssesteoesaeeesseesesaaes
I Wish Should Be Granted Leave to Intervene. ............0....cccccccecsceeceeeeeeceeeeesseetseeeeaaes
A. Wish Is Entitled to Intervene as of Right ................ccccccccccccsssssecsseenteeeeeeeees
B. Alternatively, the Court Should Grant Permissive Intervention....................
II. Injunctive Relief in This Action May Not Bind Wish........0..0...00:cccccesecseeeetseeeeeeeeee
A. Wish Cannot Be Bound Under an Aiding and Abetting Theory ...................
B. Wish Is Not in “Privity” with Defendants........0....00....cccccecceesseescesteeeseessenes
I. Plaintiff Cannot Satisfy Important Necessary Elements for Injunctive Relief..........
A. Likelihood of Success on the Merits ..........0.cccccccccsesseeeceteseceeeeeeesetseeetseeaes
B. Irreparable Harm in the Absence of Injunctive Relief................::ccseeereeees
C. Balance of Hardships and Effect on the Public ......0...00 ccc ccceececsseeseeeeneeens

IV. At Minimum, Wish Should Be Entitled to Discovery and Full Briefing Before a

Preliminary Injunction That Binds Wish Is Issued ................0cccecceesscssseessceeesseeteeeees

V. If the Court Grants Plaintiff's Request, Plaintiff Should Be Ordered to Post a

Substantial Bond.............ccccccccecececcccceeceseteseceecesscssssscescssvsssvseveeseceeenaaaesesseetssueneuaerers
Case: 1:19-cv-06676 Document #: 52 Filed: 11/06/19 Page 3 of 22 PagelD #:17392

TABLE OF AUTHORITIES

Cases

 

Abbott Laboratories v. Mead Johnson & Ca.,
O71 F.2d 6 (7th Cir. 1992) ooo. ccccccccsseescsscsecessceeesecseesecseesscsssssesssessascseeeeseseseseaeesseateats 12

Abrasic 90 Inc. v. Weldcote Metals, Inc.,
364 F. Supp. 3d 888 (NLD. Ill. Mar. 4, 2019) .o...ccccescsecesecssseessssesssecssseccsseessvesssetsceecavenseseesenre 13

ADT LLC v. Northstar Alarm Servs., LLC,
853 F.3d 1348 (11th Cir, 2017) o.cceeccccssssecssssscsssesesssecsssssscssnecessueeessneesssneesevecesvecesseescareesereeee 7

Alemite Mfg. Corp. v. Staff,
42 F.2d 832 (2d Cir. 1930) oocccccccsceccsssssssssssssssecsssssessssssssvusssessseecsssseuessessseessssenesssessetessesneess 7

Benisek v. Lamone,
138 S. Ct. 1942 (2018) ooo ccc ccecsceesseeseceeeeseevscesseeseeseessesuensecseeseeeseeeeesseeeasesaeeaeesesses 13

Blockowicz v. Williams,
630 F.3d 563 (7th Cir, 2010) oo... cee cence ceeeceaeeceeenaecaeseeeesesneeeaeeeaeeseasseeueeeaseseeeeeeas 7,8

Campbell v. Acuff-Rose Music, Inc.,
510 U.S. 569 (1994). ccccseceecnteenecesetssnesueeceesecsessevieesecravsecaversaeseesavesevsrseevrsaeeaeeases Il

Carroll v. President and Comm'rs of Princess Anne,
393 U.S. 175 (1968) oo... cee cece ce cease cae ceaeenacecaeeneeeenesessaecsesesegececeesesesaseeesssaeesseessnseecice 12

Cooper v. Salazar,
196 F.3d 809 (7th Cir, 1999) ooo. cccccccsceecceseceseeeseeseecseeseeeseeeaeensesaeeesseeeeaeeeaeccaseaeetaeeeeeeaees 10

eBay v. MercExchange, LLC,
547 U.S. 388 (2006) oo... cece cece cece cecee scan cence eeaeceaeeeeeevaeeesnaessaeseeeseeeecsaesceeseeessateneaseneeteed 12

Girl Scouts of Manitou Council, Inc. v. Girl Scouts of U.S. of Am., Inc.,
549 F.3d 1079 (7th Cir, 2008) oo... ec ccccecseeccceeesneceececneeesseceseeeseescseeesescnseseesscnseenesesseeeniess 10

League of United Latin Am. Citizens Ariz. v. Reagan,
No. CV17-4102 PHX DGC, 2018 WL 5983009 (D. Ariz. Nov. 14, 2018) 0.00.0 7

Michigan v. U.S. Army Corps of Engineers,
No. 10-CV-4457, 2010 WL 3324698 (N.D. Ill. Aug. 20, 2010) ooo... ccc cccccesececreeenerteenaees 5

Microsystems Software, Inc. v. Scandinavia Online AB,
226 F.3d 35 (1st Cir. 2000). 2.0... eccccececeecsseeneecseeeseseeceaeeaeeseeeaseeensasecaeenseseeeaeeneeseeseeeaeeaes 7

Nat’l Spiritual Assembly of Baha’is of the U.S. of Am. Under the Hereditary Guardianship, Inc.
v. Nat'l Spiritual Assembly of the Baha’is of the U.S. of Am., Inc.,
628 F.3d 837 (7th Cir, 2010) oo cccceeseeceseeesneceneecssecseeeneeevsaaecsseseesueeesaeecnseesereseneeenes 2,7
Case: 1:19-cv-06676 Document #: 52 Filed: 11/06/19 Page 4 of 22 PagelD #:17392

Ohio-Sealy Mattress Mfg. Co. v. Duncan,

486 F. Supp. 1047 (N.D. TIL Jan. 30, 1980) ooo. cece csecseceescseeseeeseesaeeneecaeeeeeeeeeeen eee 13
ONE11 Imports Inc. vy. NuOp LLC,

No. 16-CV-7197 (JPO), 2016 WL 7338422 (S.D.NLY. Dec. 19, 2016)... occ 10
Paleteria La Michoacana, Inc. v. Productos Lacteos Tocumbo S.A. DE C.V.,

188 F. Supp. 3d 22 (D.D.C. 2016), affd, 743 F. App'x 457 (D.C. Cir. 2018)... 8
Regal Knitwear Co. v. NLRB.,

324 U.S. 9 (1945). cecceccecceneeescesaceenecseseeneesaecaecaeenseeseeeaeeesessaesssecsaecsseaeeseeeeasenseesseenee 9
Reich v. ABC/York-Estes Corp.,

64 F.3d 316 (7th Cir, 1995) oo. cccceceecceceeeeeseeeevareseeseecseesseessssesesseaessaeesseeseessnesesesesees 6
Roche Diagnostics Corp. v. Med. Automation Sys., Inc.,

646 F.3d 424 (7th Cir. 2011) ooo. cece ceceeeeceseceseenseneeesecaecssessasersensresesesesaeeeseessatenteenes 14
Sands, Taylor & Wood Co. v. Quaker Oats Co.,

978 F.2d 947 (7th Cir. 1992) oo. cccccceesececeeeecesececeeseccaeeaeesaeecaeseeesaesaeeceeseeceeseeseneeeaeenaees il
Sec. Ins. Co. of Hartford v. Schipporeit, Inc.,

69 F.3d 1377 (7th Cir, 1995) ooo. cececcceesccceesecenseeeenseensessessesseseessceaecsssessecsaeeesesesseessenaeeoas 5
Tambure v. Calvin, No. 94 C 5206,

1995 WL 121539 (N.D. Ill. Mar. 17, 1995) ooo. eccceccssccserseesceseesseescsssesesseesessesseseeessesaees 11
Uesugi Farms, Inc. v. Michael J. Navilio & Son, Inc.,

No. 15-cv-1724, 2015 WL 3962007 (N.D. Ill. Jun. 25, 2015) oo. cccccceeeceeeeessseeeseseeaeees 6
Weifang Tengyi Jewelry Trading Co. v. Intuii LLC,

No. 18 C 4651, 2019 WL 3889626 (N.D. Ill. Aug. 19, 2019)... ccc cccccecesceeeceeesseeneeseee 11
Winter v. Natural Res. Def. Council, Inc.,

555 U.S. 7 (2008)... cee cccccccccccsecereeeceesesceessececsssensesssesseeecsseesessreessyereeausesesenserateraesanensens 12
Statutes
15 U.S.C. § L11S(D)(4) ecscccsccsscecssessseccssecssecssessevecssessucsesesasessusssnessueesuessusesnesssveseesssecsreceevetsaeenee it
Rules
Fed. R. Civ. Po 19 ..cccccccccccccccsccescsecsesecesesaeeneessceseesaesaesnsesscesaseseecevscesuecseesssesseecasseeseassnaeesaeenes 1
Fed, R. Civ. Po 24. ..cccccccccccceseccccesccecececeeseceeeneeseceecaaeeaecaeesessneeeasenssesessasessessesaeseassnasenes 1, 5,6
Fed. R. Civ. P. 24(a)...0...ccccccccccccccceccnsces sess seseceseaesaaesaeesaeecaessesseesesessseenaecesesesesasessseatesaventents 1,5
Fed. R. Civ. P. 24(a)(2) oo... ccccccccseeeeeceeesesatesesaecsesecseesecseesesaesaesesnevseseuseenaesaseeeenseaeenes 1,5
Case: 1:19-cv-06676 Document #: 52 Filed: 11/06/19 Page 5 of 22 PagelD #:17392

Fed. R. Civ. P. 24(b) vcoccccccccsssssesesssssssvveosssssnssesscesssssvesecsesssssnuvecsesssaveesesessssnecsessnnsanecssetsan 1, 6
Fed. R. Civ. P. 24(b)(1)(B)..ss-ccssccessssccsesscssssssesesssssecessessesesscesssnvesenssestesersssnssseersetnassesneesesssseees 1, 6
Fed, R. Civ. P. 65...ccccccscsssssssssssssscsssssssssveesssesssssessssessssssessesssssusesessansnnvessesessnensesses 2, 7-10, 14-15
Fed. R. Civ. P. 65(6).cccccsccccssssssecsssssssssssesssssssecsessssssesecesssnsavauecsesssnssevcsesrsssnanesseessrsnnees 10, 14-15
Fed. R. Civ. P. 65(d) sceccccscccssccssssesssssssssesessnssecsssssssssecsnssecesssnnsuvsesnusuesesnssnusesessassevecsasaneseee 2, 7-9
Fed, R. Civ. P. 65(d)(2).cccscccssssscsssscsssveeccsssssussssssssssuveccessssnunsessesssansseseesesssisnevcsesrasusesesssse 2, 7-9
Fed. R. Civ. P. 65(d)(2)(C)..ccccscssccsccsseecesecsessesssvecessvssesveceessssssvessessesssnsesseeerananeaseesssseneessee 2, 7-9

iv
Case: 1:19-cv-06676 Document #: 52 Filed: 11/06/19 Page 6 of 22 PagelD #:17392

Pursuant to Federal Rules of Civil Procedure 24 and 19, ContextLogic Inc., d/b/a Wish
(“Wish”), respectfully seeks to intervene in this matter to oppose Plaintiff Grumpy Cat Limited’s
(‘Plaintiff’) request for injunctive relief.

INTRODUCTION

Plaintiff seeks to impose sweeping injunctive relief on Wish, a third party to this
litigation, through sealed, ex parte proceedings against hundreds of international defendants who
offered goods via Wish’s online marketplace platform (the “Wish Platform”). The relief Plaintiff
seeks finds no support in the law and wastes judicial resources. Notably, without the need for
court intervention, Wish routinely and promptly removes infringing goods when notified by
brand owners and even provides brand owners specialized tools to search for and request the
removal of potentially infringing products from the Wish Platform Plaintiff ignored those
procedures and instead obtained an overbroad TRO that compels Wish—under pain of
contempt—to bear the cost of searching for goods that allegedly infringe Plaintiff's trademarks
and to disable all accounts associated with Defendants and freeze their assets, even though only a
tiny fraction of their goods identified by Plaintiff (0.09%, to be precise) are allegedly infringing.
Compliance with the TRO will require Wish to commit dozens of hours of its own workforce’s
time to identify additional potentially infringing Product Listings.

These onerous demands give Wish an interest in this action that will not adequately be
protected by Defendants—most, if not all, of whom are unlikely to ever appear. Wish should
thus be granted leave to intervene in this action to challenge both the TRO and any future
injunctive relief that Plaintiff may seek. As an initial matter, the injunctive relief that Plaintiff
seeks cannot bind Wish under Rule 65(d), as Wish is not in “active concert or participation” with
the Defendants. To the contrary, Wish spends significant resources rooting out infringement as

soon as it learns of it, and provides brand owners special tools for policing their marks.
1
Case: 1:19-cv-06676 Document #: 52 Filed: 11/06/19 Page 7 of 22 PagelD #:17392

Even if Wish could be bound by the TRO or a future injunction in this action, Plaintiff
would not be entitled to the overbroad relief that it seeks. Based on the allegations in Plaintiff's
Complaint, its infringement claims likely suffer from several defects that would make success on
the merits unlikely. Plaintiff also cannot show that it will suffer irreparable harm absent the
injunctive relief, particularly as it would apply to Wish.

Finally, the balance of hardships and the public interest both weigh against imposing
injunctive relief on Wish. Plaintiff's proposed relief would force Wish to go well beyond its
existing procedures to remove infringing posts, and instead make its own subjective
determination on whether they contain products that might infringe Plaintiff’s mark. Trademark
violations are not always clear cut; identifying other potential instances of infringement
necessarily requires Wish, rather than Plaintiff, to police Plaintiff's mark and assess whether any
given post might infringe. If Plaintiff gets this subjective assessment wrong, its case is thrown
out; if Wish gets it wrong, it risks a contempt citation. As a result, a TRO risks giving brand
owners an anticompetitive weapon to wield against lawful competition.

More broadly, Plaintiff's requested injunctive relief would require Wish to search
manually through thousands of product postings to seek out unidentified Product Listings that
may potentially infrmge on Plaintiff's intellectual property. The injunctive relief also would
compel Wish to shut down and withhold payments for a// of Defendants’ products (i.e., their
entire storefront), even if only a subset of their products are alleged to be infringing. This broad
injunctive relief finds no support in Rule 65(d) or intellectual property law.

STATEMENT OF FACTS
I ContextLogic Inc. (Wish)
Wish is an online and mobile e-commerce company that connects consumers and sellers

of goods from around the world over the Wish Platform, on which third-party merchants
2
Case: 1:19-cv-06676 Document #: 52 Filed: 11/06/19 Page 8 of 22 PagelID #:17392

(“Merchants”) may place product posts for goods they seek to sell. In exchange for providing
this online marketplace, Wish earns a commission on each sale.

Wish currently has more than 300 million users worldwide. Thousands of Merchants
offer products for sale by uploading information about their products to the Wish Platform and
creating a product listing (“Product Listing”). The Merchant bears responsibility for the content
of these Product Listings and for completing any sales made through such Listings.

II. Wish’s Measures to Protect Intellectual Property Rights

Wish respects intellectual property rights and devotes staff and technology to a variety of
initiatives designed to prevent and respond to allegedly infringing content. For example, Wish
provides an online form that allows any aggrieved party to submit a so-called “takedown
request” if the party believes a Merchant is infringing or violating its rights. Wish responds to
each takedown request—and typically does so in less than 48 hours. A member of the Wish
Brand Protection team individually assesses each takedown request to ensure its legitimacy.
When a takedown request is deemed valid, Wish works with the trademark holder to remove any
infringing Product Listing. And, in certain cases, Wish uses both live resources and technological
solutions to identify other potentially infringing Listings by that Merchant. Where appropriate,
Wish also takes disciplinary action against infrmging Merchants beyond simply removing
infringing posts. Such actions can include fines and, upon repeated or flagrant infringement,
suspension or termination of that Merchant’s storefronts. (Behnam-Garcia Decl. ] 4.)

Wish also publicizes its Intellectual Property and Brand Protection policies to educate
Merchants and others on the types of intellectual property rights that brand owners may seek to
protect. (/d.) Wish also voluntarily created and maintains a comprehensive Brand Owner Partner
Program, which allows any brand owner to register with Wish and gain access to specialized

tools to help identify and seek removal of Product Listings on the Wish Platform that may
3
Case: 1:19-cv-06676 Document #: 52 Filed: 11/06/19 Page 9 of 22 PagelD #:17392

infringe the owner’s intellectual property. (fd. J 6.) Over 1,000 brands, including some of the
world’s most recognizable brands, currently take part in this program. (/d.)
Ill, Plaintiff’s Request for Injunctive Relief

On October 9, 2019, Plaintiff filed this action against 1,747 Defendant Merchants, !
alleging that they infringed Plaintiff's trademarks by selling counterfeit products on various
websites. Shortly thereafter, proceeding ex parte, Plaintiff obtained a TRO—alleging both
trademark and copyright violations—that requires Wish to, among other things, (Dkt. 49 at 3-6):

e ‘[D]isable and cease providing services for any accounts . . . associated with” the
Defendant Merchants;

e Freeze all assets held by Wish on behalf of each identified Defendant Merchant;

e Restrain from “enabling others to sell” products that infringe Plaintiff's marks, from acts
that “cause consumers to believe” the Defendant Merchants may validly use Plaintiff's
marks, and from “using, linking to . . . owning . . . operating and/or hosting websites”
involved with the “distribution, marketing, advertising, offering for sale, or sale” of any
product infringing Plaintiff's marks; and

e Produce to Plaintiff a variety of information and records as part of “expedited discovery.”
On October 29, 2019, Plaintiff served Wish with the TRO, as well as a subpoena, making

Wish aware for the first time of Plaintiff's infringement allegations. Plaintiff never submitted any

takedown requests in connection with the alleged infringement, never notified Wish of the TRO

proceedings before the TRO was granted, and never served a copy of the underlying Complaint.

 

' Recently, courts in this district have questioned the propriety of joinder involving similar lawsuits. See,
e.g., Hunt v. P’ships And Unincorporated Ass’ns Identified On Schedule “A”, No. 18-cv-7845, Dkt. 18
(Dec. 18, 2018) (requiring supplemental briefing addressing whether defendants were properly joined
under Rule 20(a)(2)(A)); Anti-Age Techs. v. P’ships And Unincorporated Ass’ns Identified On Schedule
“A”, No. 19-cv-0026, Dkt. 13 (Feb. 25, 2019) (“[O]n review of the 585-Defendant Schedule A, the Court
orders that Plaintiff file a memorandum explaining why joinder is proper in light of the sheer number of
defendants and the unlikelihood that they are acting in concert. .. . [or] Plaintiff may file an amended
complaint limiting the defendants to a subset of properly joined defendants with actual connections to
each other... .”) (Chang, J.)). Once challenged, the plaintiffs in these cases voluntarily dismissed a
significant number of the defendants they initially sued. Hunt, No. 18-cv-7845, Dkt. 31 (Apr. 23, 2019);
Anti-Age I, Dkt. 23 (Apr. 23, 2019). (Ridgway Decl. Exs. A-D.)

4
Case: 1:19-cv-06676 Document #: 52 Filed: 11/06/19 Page 10 of 22 PagelD #:17392

(Behnam-Garcia Decl. J 8.) Instead, Plaintiff sidestepped Wish’s resolution procedures and
burdened the Court in the process, which was unnecessary. As soon as Wish received the TRO,
Wish commenced an examination into the activities of Defendants on its Trading Platform.”

IV. Wish’s Attenuated Relation to Defendants

 

Wish has no relationship with Defendants other than through the standard Merchant
Terms of Services and Agreement (the “Merchant Agreement”) into which Defendants entered
before being permitted to offer products on the Wish Platform. That Agreement requires each
Merchant to verify that its products do not infringe other companies’ intellectual property rights.
Wish receives a commission from Merchants’ sales on the Platform, but does not supervise or
exercise any direct control over which items Merchants decide to list on the Platform.

ARGUMENT

L Wish Should Be Granted Leave to Intervene

Under Federal Rule of Civil Procedure 24(a)(2), a litigant may intervene as of right if it
can satisfy four requirements: (i) the application must be timely; (11) the applicant must have an
interest in the subject matter of the action; (ii) the applicant must show that disposition of the
action may impede the applicant’s ability to protect that interest; and (iv) the applicant’s interest
must not be adequately represented by existing parties to the litigation. Sec. Ins. Co. of Hartford
vy. Schipporeit, Inc., 69 F.3d 1377, 1380 (7th Cir. 1995). Alternatively, Rule 24(b)(1)(B) permits
a timely applicant to intervene “when an applicant’s claim or defense and the main action have a
question of law or fact in common.” Jd. at 1381. The Norther District of Illinois has construed

Rule 24 “liberally,” resolving doubts “in favor of allowing intervention.” Michigan v. U.S. Army

 

* Wish has previously received TROs seeking similar relief. In some circumstances, other plaintiffs’
counsel have been willing to narrow certain aspects of the relief by agreement. That Wish has complied
with prior TROs and sought to limit their scope through negotiation neither mitigates the burdensome
demands contained in this TRO, nor waives Wish’s ability to challenge its underlying legality.

5
Case: 1:19-cv-06676 Document #: 52 Filed: 11/06/19 Page 11 of 22 PagelD #:17392

Corps of Engineers, No. 10-CV-4457, 2010 WL 3324698, at *2 (N.D. Ill. Aug. 20, 2010). Here,
Wish’s intervention should be granted under either provision of Rule 24.

A, Wish Is Entitled to Intervene as of Right

Wish satisfies all four requirements to intervene as of right in this action. This Motion
was timely filed eight days after being served with a subpoena and a copy of the TRO. See, e.g.,
Reich v. ABC/York-Estes Corp., 64 F.3d 316, 321 (7th Cir. 1995) (motion to intervene timely
filed thirty-three days after party learned of interest in case). Wish also possesses a direct interest
that may be impaired by this action. Complying with the relief sought in this action would
require Wish—under threat of contempt—to review thousands of Product Listings for potential
instances of additional infringement, shut down or at least freeze payments to entire online stores
regardless of the number of infringing products they sold, and review and produce an expansive
range of materials and information on an expedited basis. (Behnam-Garcia Decl. {{ 8-13.)

Finally, Wish’s interests will not be adequately represented in this action, particularly
given that Defendants are unlikely to appear to challenge the injunctive relief. Even if any
Defendants were to appear, they would not adequately represent Wish’s interests. As set forth
above, Wish has no meaningful relationship with any of the Defendants other than through the
Merchant Agreement, and Defendants have no long-term financial incentives concerning Wish—
or vice versa. See Uesugi Farms, Inc. v. Michael J. Navilio & Son, Inc., No. 15-cv-1724, 2015
WL 3962007, at *3 (N.D. Ill Jun. 25, 2015) (party’s lack of “motivation to represent [proposed
intervenor]” helped establish inadequate representation element of Rule 24(a) inquiry).

B. Alternatively, the Court Should Grant Permissive Intervention

Wish also satisfies the requirements for permissive intervention under Rule 24(b). As set

forth above, this Motion is timely, and Wish’s interests in avoiding the onerous injunctive relief
Case: 1:19-cv-06676 Document #: 52 Filed: 11/06/19 Page 12 of 22 PagelD #:17392

sought by Plaintiff share common questions of law and fact with Defendants’ interests (in
avoiding the same burdens). See supra, 6.
Il. Injunctive Relief in This Action May Not Bind Wish

Plaintiff seeks to impose a TRO against Wish through its litigation against well over one
thousand international Defendants for alleged trademark violations. Under Rule 65(d), a plaintiff
cannot subject a non-party like Wish to an injunction unless it satisfies its “burden of proving”
that the non-party is “in active concert or participation with” a restrained party. Fed. R. Civ. P.
65(d)(2)(C); see also Blockowicz v. Williams, 630 F.3d 563, 567 (7th Cir. 2010). Plaintiff cannot
carry that burden.

Applying Rule 65(d), courts generally permit litigants to obtain injunctive relief against
third parties in two limited circumstances: where the non-party (1) “aids or abets an enjoined
party in violating the injunction,” see Blockowicz, 630 F.3d at 567; or (2) “is in ‘privity’ with an
enjoined party,” see Nat’ Spiritual Assembly of Baha’is of the U.S. of Am. Under the Hereditary
Guardianship, Inc. v. Nat’! Spiritual Assembly of the Baha'is of the U.S. of Am., Inc., 628 F.3d
837, 847 (7th Cir. 2010).? Because Wish does not fall within either category, injunctive relief

that imposes obligations upon Wish is improper.

 

3 Although no court in the Seventh Circuit has held that these two circumstances are the only ones in
which such relief may be imposed on strangers to a litigation, other courts have. See, e.g., Alemite Mfg.
Corp. v. Staff, 42 F.2d 832, 833 (2d Cir. 1930) (L. Hand, J.) (to be bound by injunction, non-party “must
either abet the defendant, or must be legally identified with him”); see also League of United Latin Am.
Citizens Ariz. v. Reagan, No. Cv17-4102 PHX DGC, 2018 WL 5983009, at *2 (D. Ariz. Nov. 14, 2018)
(“Case law recognizes that this rule applies to two categories of persons: nonparties who aid and abet a
party in violating a court order, and nonparties who are in privity with a nonparty, generally meaning
nonparties who are in some way legally identified with the enjoined party.” (citing ADT LLC v. Northstar
Alarm Servs. LLC, 853 F.3d 1348, 1352 (11th Cir. 2017)); accord Microsystems Software, Inc. v.
Scandinavia Online AB, 226 F.3d 35, 43 (1st Cir. 2000) (calling this the “tried and true dichotomy”).

7
Case: 1:19-cv-06676 Document #: 52 Filed: 11/06/19 Page 13 of 22 PagelD #:17392

A. Wish Cannot Be Bound Under an Aiding and Abetting Theory

As a threshold matter, any argument that an aiding-and-abetting theory would permit
Plaintiff to seek an order simultaneously enjoining Defendants and third parties like Wish would
misapprehend Rule 65(d). As the Seventh Circuit explained in Blockowicz:

Actions that aid and abet in violating the injunction must occur after the

injunction is imposed for the purposes of Rule 65(d)(2)(C) . . . . This requirement

is apparent from Rule 65(d)(2)’s text, which requires that nonparties have ‘actual

notice’ of the injunction... . [PJermitting [third parties’] pre-injunction conduct

to bind them to the injunction would be inconsistent with the purpose of Rule

65(d)(2)(C), which is to prevent defendants from rendering injunctions void by

carrying out prohibited acts through third parties who were not parties to the

original proceeding.
630 F.3d at 568 (emphasis added); see also Paleteria La Michoacana, Inc. v. Productos Lacteos
Tocumbo S.A. DE C.V., 188 F. Supp. 3d 22, 120-21 (D.D.C. 2016), aff'd, 743 F. App’x 457
(D.C. Cir. 2018) (request to simultaneously enjoin defendant and third-parties under aiding and
abetting theory “plainly misunderst[ood] Rule [65(d)(2)] and the limitations of the Court’s
jurisdiction”). In other words, third parties like Wish cannot be bound by an injunction at its
inception based on an aiding-and-abetting theory—they may only be bound if they are found to
have aided and abetted a previously bound party in violating the injunction, and even then, only
if the violation occurred after they had actual notice of the mjunction.

Here, there can be no basis to claim that Wish aided and abetted Defendants in violating
an existing injunction. Rather, Plaintiff has taken the position that Wish was bound by the TRO
from the minute it issued. And Plaintiff certainly could not argue that Wish aided and abetted
any violations after receiving actual notice of the TRO. Indeed, immediately upon learning of the

TRO (via Plaintiff's subpoena), Wish began the process of removing infringing posts. (See

Behnam-Garcia Decl. J 9-14.)
Case: 1:19-cv-06676 Document #: 52 Filed: 11/06/19 Page 14 of 22 PagelD #:17392

Moreover, even if pre-injunction conduct could bind non-parties like Wish to the
injunction, Plaintiff cannot meet its burden to establish that anything Wish has done amounts to
aiding and abetting. Wish’s Intellectual Property and Brand Protection policies strictly prohibit
infringement of others’ intellectual property rights. And Wish’s Merchant Agreement requires all
Merchants who use the Wish Platform to affirm that their products do not infringe other
companies’ intellectual property rights. When infringing products are confirmed on the Wish
Platform, Wish promptly removes the infringing Product Listing and, where appropriate, takes
other disciplmary actions including fines, suspension, or termination of the infringing
Merchant’s storefronts. Plaintiff bypassed that process here, however, by seeking a TRO before
contacting Wish. (/d. 78.) In any event, Wish cannot be regarded as aiding and abetting
infringement when it strictly prohibits and seeks to address such conduct.

B. Wish Is Not in “Privity” with Defendants

Wish’s limited commercial relationship with Defendants also does not qualify as
“privity” under Rule 65(d)(2)(C). “Privity” for purposes of Rule 65(d) is far narrower than in the
general contractual context; it “requires an extremely close identification and will be satisfied
only” when the non-party had “substantial discretion, control and influence over the enjoined
[party].” Baha'is, 628 F.3d at 854-55 (affirming no-privity finding even for former “key
officers” who “participated in” underlying trademark litigation); see also Regal Knitwear Co. v.
N.L.R.B., 324 U.S. 9, 14 (1945) (court may only enjoin non-parties “identified with [Defendants]
in interest, in ‘privity’ with them, represented by them or subject to their control”).

Plaintiff cannot meet that standard here. Wish has no “substantial discretion, control and
influence” over any of the Defendants. Besides Wish’s commission and the standard Merchant
Agreement—which permits Defendants to place and promote Product Listings on the Wish

Platform only if they verify that their products do not infringe on any intellectual property rights
9
Case: 1:19-cv-06676 Document #: 52 Filed: 11/06/19 Page 15 of 22 PagelD #:17392

and agree to abide by Wish’s Intellectual Property and Brand Protection policies—Wish and the
Defendants have no other meaningful business dealings or contractual relations. Importantly,
Wish has no influence over what products Defendants list on the Wish Platform, other than its
right to remove Listings that violate others’ intellectual property rights. The arm’s-length
relationship between Wish and Defendants does not qualify as the kind of “extremely close
identification” that is required for a finding of privity. Baha’is, 628 F.3d at 854-55; see also
ONE11 Imports Inc. v. NuOp LLC, No. 16-CV-7197 (JPO), 2016 WL 7338422, at *2 (S.D.N.Y.
Dec. 19, 2016) (“Without evidence that the relationship between NuOp and the nonparty retailers
‘is anything but an arm’s length transaction involving totally distinct entities,’ the Court’s
preliminary injunction Order . . . is not binding on nonparty retailers. . . .””) (citation omitted).

For these reasons, Wish does not fall within either of the two narrow exceptions to the
general rule that mjunctions may not bind non-parties. Plaintiff's attempt to bind Wish to the
injunctive relief sought in this case thus is improper.

Il. Plaintiff Cannot Satisfy Important Necessary Elements for Injunctive Relief

Under Rule 65, a party seeking preliminary injunctive relief bears the burden of showing
that it has a likelihood of succeeding on the merits of its underlying claims, that no adequate
remedy at law exists, and that it will suffer irreparable harm in the interim period prior to final
resolution of its claims. See Girl Scouts of Manitou Council, Inc. v. Girl Scouts of U.S. of Am.,
Inc., 549 F.3d 1079, 1086 (7th Cir. 2008). In addition, the Court should assess the “balance of
hardships” and the effect that the injunction would have on the public. See Cooper v. Salazar,
196 F.3d 809, 813 (7th Cir. 1999). Here, several of these factors weigh against the issuance of
injunctive relief, particularly against Wish.

A. Likelihood of Success on the Merits

The likelihood that Plaintiff will succeed on the merits of its underlying trademark claims
10
Case: 1:19-cv-06676 Document #: 52 Filed: 11/06/19 Page 16 of 22 PagelD #:17392

is difficult to assess based on the TRO and Complaint, which are the only documents available to
Wish.* Based on what can be gleaned from them, however, it is likely that Plaintiff will face a
number of hurdles in proving its claims on the merits. Some examples include:

e Fair use: Given the descriptive nature of the term “grumpy cat,” some of the products
identified by Plaintiff may constitute fair use of Plaintiff's alleged trademarks. See 15
U.S.C. § 1115(b)(4) (providing a defense if the alleged infringement “is a use,
otherwise than as a mark . . . which is descriptive of and used fairly and in good faith
only to describe the goods or services of such party”). This defense “is based on the
principle that no one should be able to appropriate descriptive language through
trademark registration.” Sands, Taylor & Wood Co. v. Quaker Oats Co., 978 F.2d
947, 951 (7th Cir. 1992). The “fair use” defense requires a fact-specific inquiry.
Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569, 577 (1994).

e Extraterritorial reach: Plaintiff seeks relief in jurisdictions where it may not have
intellectual property rights. The Wish Platform is accessible throughout the world—
including in countries where Plaintiff has no trademark rights. Plaintiff's request,
however, lacks geographic tailoring and grants worldwide injunctive relief. Plaintiff
may lack grounds to assert that the Lanham Act applies extraterritorially here.
Relatedly, Plaintiff may lack grounds in numerous instances to assert that the Lanham
Act applies extraterritorially to particular foreign conduct.

© Misuse and unclean hands defenses: Given that the relief sought by Plaintiff exceeds
its intellectual property nghts, Plaintiff has opened itself to “trademark/copyright
misuse” or “unclean hands” defenses. See, e.g., Weifang Tengyi Jewelry Trading Co.
v. Intuii LLC, No. 18 C 4651, 2019 WL 3889626, at *8 (N.D. Ill. Aug. 19, 2019)
(“trademark misuse” defense permitted where plaintiff conducted no pre-suit
investigation to determine whether defendants’ conduct actually infringed plaintiffs
intellectual property rights, in the hope that defendant would pay a settlement to avoid
harm to its business); Tamburo v. Calvin, No. 94 C 5206, 1995 WL 121539, at *7
(N.D. Ill. Mar. 17, 1995) (copyright misuse where holder “extended [its] monopoly
beyond the limited scope afforded by copyright law”).

Apart from the merits of Plaintiff's infringement claims, Plaintiff would not be entitled to
the broad relief afforded in the TRO. First, the TRO imposes restraints based on Plaintiff's
alleged copyrights, (Dkt. 49 at 1 (referencing “Trademarks or Copyrights”), 2 (listing Plaintiff's

20 registered copyrights)), yet its Complaint does not assert any claims for copyright

 

* The docket remains under seal, so Wish cannot access any other submissions Plaintiff may have made to
the Court. If there are arguments Wish did not anticipate, it requests the opportunity to address those in a
filing. Wish also request that the docket and the filings in this case, including this Motion, be unsealed.

11
Case: 1:19-cv-06676 Document #: 52 Filed: 11/06/19 Page 17 of 22 PagelD #:17392

infringement; the claims all involve alleged trademark infringement. Plaintiff unquestionably is
not likely to succeed on the merits of a claim it did not even plead.

Second, the relief that Plaintiff seeks would require full store shut-downs or asset freezes,
even where only a tiny fraction (about 0.9%) of the products sold by any given store (as
identified by Plaintiff itself) allegedly are infringing its intellectual property rights. (Behnam-
Garcia Decl. § 14.) Nevertheless, the relief that Plaintiff seeks would require that the entire store
be shut down and all assets frozen. This would be akin to closing down an entire retail store and
freezing payments to suppliers and employees simply because one product was identified as
infringing. Trademark law does not grant such draconian remedies. See, e.g., Abbott Labs. vy.
Mead Johnson & Co., 971 F.2d 6, 18-19 (7th Cir. 1992) (court committed error by not tailoring
injunctive relief to reflect less severe remedies that would leave defendant “a viable competitor”
in the marketplace); see also Carroll v. President and Comm'rs of Princess Anne, 393 U.S. 175,
184 (1968) (injunction must be “tailored as precisely as possible to the exact needs of the case”).

B. Irreparable Harm in the Absence of Injunctive Relief

Plaintiff cannot obtain injunctive relief against Wish without making a “clear showing”
that, absent an injunction, it faces a “likelihood of irreparable injury—not just a possibility.”
Winter v. Nat. Res. Def, Council, Inc., 555 U.S. 7, 20, 21 (2008). Nor may courts “presume”
irreparable harm based on a “clear showing” of likely success on the merits. eBay v.
MercExchange, LLC, 547 U.S. 388 (2006).

Plaintiff cannot claim that it would suffer irreparable harm in the absence of an injunction
binding Wish when it declined to ask Wish to remove the allegedly infrmging Product Listings
in the first place. (Behnam-Garcia Decl. J 8.) Courts should not be used to issue injunctions to
require a company to do what it has already agreed to do. Indeed, once Wish became aware of

these Product Listings through the TRO, it began the process of removing them. Plaintiff could
12
Case: 1:19-cv-06676 Document #: 52 Filed: 11/06/19 Page 18 of 22 PagelD #:17392

not possibly be at risk of any future harm, irreparable or otherwise, absent injunctive relief
against Wish.

C. Balance of Hardships and Effect on the Public

The injunctive relief sought by Plaintiff would impose undue hardship on Wish. To fully
comply with the injunction’s specific and onerous requirements, Wish would need to commit
twenty-three employees, each of whom would need to spend approximately 80 hours reviewing
thousands of Product Listings for potential instances of additional infringement. (Ud. J 13.) This
would cause significant disruption to Wish’s business.

When assessing the balance of hardships, courts considering the imposition of injunctive
relief also must consider whether the party seeking the injunction has shown “reasonable
diligence” in preventing the alleged harm. Benisek v. Lamone, 138 S. Ct. 1942, 1944 (2018). As
noted above, Plaintiff refused to use Wish’s notice-and-takedown procedures when it discovered
the allegedly infringing Product Listings, and instead jumped straight into litigation. The Court
should not reward Plaintiff for wasting judicial resources with an overbroad injunction.

Accordingly, even if Plaintiff could make a plausible showing that injunctive relief
against Wish is necessary to avoid irreparable harm, the injunctive relief sought here still would
be inappropriate because it would impose even greater hardship on Wish than it would prevent
for Plaintiff. See Ohio-Sealy Mattress Mfg. Co. v. Duncan, 486 F. Supp. 1047 (N.D. Ill. Jan. 30,
1980) (denying injunctive relief, in part, based on the balance of hardships).

Even if the balance of hardships tipped in Plaintiffs favor, the harm that the public would
suffer if non-party trading platforms like Wish were subject to injunctive relief in cases like this
one counsels heavily against requiring such compliance. “The public has an interest in free and

fair competition.” Abrasic 90 Inc. v. Weldcote Metals, Inc., 364 F. Supp. 3d 888, 909 (ND. Til.

13
Case: 1:19-cv-06676 Document #: 52 Filed: 11/06/19 Page 19 of 22 PagelD #:17392

Mar. 4, 2019) (denying injunction where movant sought to bar defendant from operating in a
subset of the abrasives industry since it would “disserve the public terest’).

Here, if trading platforms like Wish were subject to the mjunctive relief that Plaintiff
seeks, they likely would need to make difficult qualitative judgments based on other parties’
alleged rights (and without any discovery), take down hundreds of Product Listings that do not,
in fact, infringe Plaintiff's intellectual property rights, and shut down entire online storefronts
that only include one or a few Listings that are alleged to infringe. Not only does this restrain
customer choice and invite trademark owners to squelch competition from generic brands, it

exposes Wish to potential commercial and legal backlash from its Merchants.

IV. At Minimum, Wish Should Be Entitled to Discovery and Full Briefing Before a
Preliminary Injunction That Binds Wish Is Issued

In the event the Court does not outright decline to subject Wish to injunctive relief, it
respectfully requests the opportunity to provide full briefing on any preliminary injunction —
motion that Plaintiff files and permit Wish to seek targeted discovery—on an expedited basis—

in order to properly and fully brief its opposition to any such motion.”

Vv. If the Court Grants Plaintiff's Request, Plaintiff Should Be Ordered to Post a
Substantial Bond

Rule 65(c) requires injunction plaintiffs to post a bond “in an amount that the court
considers proper to pay the costs and damages sustained by any party found to have been
wrongfully enjoined or restrained.” Fed. R. Civ. P. 65(c). That is because injunctions “can injure
litigants,” and preliminary injunctions “are more likely to be erroneous than injunctions issued at

the close of the litigation.” Roche Diagnostics Corp. v. Med. Automation Sys., Inc., 646 F.3d

 

> Wish should be permitted to take discovery concerning, at a minimum: (i) the validity of Plaintiff's
claimed trademarks and copyrights; (ii) Plaintiff's diligence in investigating whether the products actually
violate Plaintiff's rights, including why Plaintiff did not use Wish’s takedown procedures; (iii) any
assertion regarding irreparable harm; (iv) the amount of time Plaintiff has known about the alleged
infringing activities, potentially for a laches defense; and (v) Plaintiff’s joinder of over 1,700 defendants.

14
Case: 1:19-cv-06676 Document #: 52 Filed: 11/06/19 Page 20 of 22 PagelD #:17392

424, 428 (7th Cir. 2011). “Judges therefore should take care that the bond is set high enough to
cover the losses that their handiwork could cause.” Jd. By its own terms, Rule 65 thus requires
courts to consider not only the potential harms to plaintiffs and defendants, but also to non-
parties that are “enjoined or restrained” by the injunction in calculating the appropriate amount
for bonding. Fed. R. Civ. P. 65{c).

Here, Plaintiff should be ordered to post a substantial bond that would cover the
significant harm that forced compliance with the injunction would cause Wish. Relevant
considerations include: (i) the number of employee hours Wish would need to commit to
complying with the injunction; (11) the commissions of which Wish will be deprived from sales
that are wrongfully halted due to the injunction; (ii) the harms Wish and its consumers will
suffer in the marketplace due to unjustly restrained consumer choices; and (iv) lost relationships
with other Merchants whose dealings with Wish are chilled due to the fear of being subjected to
a meritless injunction like the one requested by Plaintiff.

CONCLUSION

Wish already devotes substantial resources to detecting and removing trademark
infringement from its online marketplace. Yet Plaintiff made no effort to engage Wish’s
takedown process. Instead Plaintiff notified Wish that it was bound by a TRO issued after an ex
parte proceeding. This attempt to bind Wish cannot withstand scrutiny. Wish is not in “active
concert or participation” with the alleged infringers in this case. And as for the injunctive relief
that Plaintiff inevitably will seek, it cannot make the “clear showing” necessary to support such
an “extraordinary and drastic” remedy against Wish.

Wish respectfully requests that any request for injunctive relief against Wish be denied,
including the obligation to search its Platform for potential instances of infringement and to

freeze all assets and disable all accounts associated with the Defendant Merchants’ accounts.

15
Case: 1:19-cv-06676 Document #: 52 Filed: 11/06/19 Page 21 of 22 PagelD #:17392

DATED:

November 6, 2019

Respectfully submitted,

EZ
Patrick J. Fitzger es
William E, Ridgway
SKADDEN, ARPS, SLATE,
MEAGHER & FLOM LLP
155 North Wacker Drive, Suite 2700
Chicago, Illinois 60606
Tel: (312) 407-0700
william.ridgway@skadden.com

Patrick Hammon (pro hac vice forthcoming)
SKADDEN, ARPS, SLATE,

MEAGHER & FLOM LLP

525 University Ave., Suite 1400

Palo Alto, California 94301

Tel: (650) 470-4500

patrick. hammon@skadden.com

Counsel for Proposed Intervenor
ContextLogic Inc. d/b/a Wish

hsl6
Case: 1:19-cv-06676 Document #: 52 Filed: 11/06/19 Page 22 of 22 PagelD #:17392

CERTIFICATE OF SERVICE
I hereby certify that on November 6, 2019, I served the foregoing Motion to Intervene
and Motion in Opposition via mail on all attorneys of record known to have entered an

appearance in this proceeding.

LG _fCrrte

William E. Ridgway ~~ _

 

hs17
